DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mattis et al. (US Patent 6,209,003) in view of Goldberg et al. (US PGPUB 2018/0267720).

performing the following in a storage system comprising a memory (Col. 25 Ln. 63: “In the preferred embodiment, the cache provides a way to re-validate old information objects in the cache so that they are not destroyed in the garbage collection process.”):
receiving a command from a host to store data in the memory (Col. 20 Ln. 49: “FIG. 10A is a flow diagram of a method of allocating space for objects newly entered into the cache and for writing such objects into the allocated space.” Col. 20 Ln. 56: “Accordingly, in step 642, an information object that has been requested by a client, but not found in the cache, is looked up and retrieved from its original location.”);
storing, in the memory, the data and a hint that characterizes the data (Col. 21 Ln. 19: “As shown in block 648, space is allocated in a memory-resident write aggregation buffer, and the object to be written is streamed into the allocated buffer location.” Col. 21 Ln. 27: “When the write aggregation buffer becomes full, then the test of block 650 is affirmative, and control is transferred to block 656. In block 656, the cache writes the aggregation buffer to the arena it is shadowing. In step 660, the Directory is updated to reflect the location of the new information object.”);
determining whether the hint is still valid (Col. 25 Ln. 66: “FIG. 12 is a flow diagram of a preferred re-validation process. In block 1202, an external program or process delivers a request to the cache that asks whether a particular information object has been loaded by a client recently. In response to the request, as shown in block 1204, the cache locates the information object in the cache. In block 1206, the cache reads a Read Counter value associated 
in response to determining that the hint is still valid, using the hint in performing garbage collection (Col. 25 Ln. 63: “the cache provides a way to re-validate old information objects in the cache so that they are not destroyed in the garbage collection process.” Col. 26 Ln. 8: “If the Read Counter value is high, then the information object has been loaded recently. In that case, in block 1210 the cache sends a positive response message to the requesting process . Otherwise, as indicated in block 1212, the information object has not been loaded recently. Accordingly, as shown in block 1214, the cache sends a negative responsive message to the calling program or process. In block 1216, the cache updates an expiration date value stored in association with the information object to reflect the current date or time. By updating the expiration date, the cache ensures that the garbage collection process will not delete the object, because after the update it is not considered old,” wherein the garbage collection hint is the “expiration date” value which is still valid since the “Read Counter” value was determined to be high.).

With further regard to claim 1, Mattis does not teach the method as described in claim 1. Goldberg teaches
storing, in the memory, a hint that characterizes the data ([0024] “providing expiration time hints (from a host application) to a flash module.” [0032] “in an effort to increase storage 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Mattis with the storage of a hint in memory as taught by Goldberg since “flash memory endurance is generally improved by providing expiration time hints” (Goldberg [0024]).

With regard to Claim 2, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Mattis teaches further comprising:
in response to determining that the hint is not still valid, replacing the hint with a new hint (Col. 26 Ln. 8: “If the Read Counter value is high… Otherwise, as indicated in block 1212, the information object has not been loaded recently. Accordingly, as shown in block 1214, the cache sends a negative responsive message to the calling program or process. In block 1216, the cache updates an expiration date value stored in association with the information object to reflect the current date or time. By updating the expiration date, the cache ensures that the garbage collection process will not delete the object, because after the update it is not considered old,”).

With regard to Claim 3, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Mattis further teaches wherein a read pattern of the data is used to 

With regard to Claim 5, Mattis in view of Goldberg teaches all the limitations of Claim 3 as described above. Mattis further teaches wherein the read pattern is derived (Col. 25 Ln. 66: “FIG. 12 is a flow diagram of a preferred re-validation process. In block 1202, an external program or process delivers a request to the cache that asks whether a particular information object has been loaded by a client recently. In response to the request, as shown in block 1204, the cache locates the information object in the cache. In block 1206, the cache reads a Read Counter value associated n the directory tables with the information object. In block 1208, the cache tests whether the Read Counter value is high.”).

With regard to Claim 6, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Goldberg further teaches wherein at least one garbage collection parameter is used to determine whether the hint is still valid ([0007] “Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number 

With regard to Claim 7, Mattis in view of Goldberg teaches all the limitations of Claim 6 as described above. Goldberg further teaches wherein the at least one garbage collection parameter comprises one or both of the following: data age and a validity count associated with the data ([0007] “Garbage collection is performed on ones of the candidate storage blocks that include a first predetermined number of the valid pages that do not expire, as indicated by the absolute expiration times, prior to a first predetermined time period.”).

With regard to Claim 8, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Goldberg further teaches wherein the hint is received from the host ([0024] “flash memory endurance is generally improved by providing expiration time hints (from a host application) to a flash module”).

With regard to Claim 9, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Goldberg further teaches wherein the hint is derived by the storage system ([0075] “With reference to FIG. 11, FTT [Flash Translation Table] 103 is further illustrated as including five fields for each LBA entry… A fourth field specifies a creation time for data referenced by the LBA. A fifth field specifies an expiration time for data referenced by the LBA. An ‘absolute expiration time’ may be calculated based on values in the fourth and fifth fields.” 

With regard to Claim 10, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Goldberg further teaches wherein the hint is stored as metadata in a flash management unit ([0026] “a flash translation table (FTT) that is maintained in the memory. The FTT has enabled the storage system to locate and manage physical storage locations in various flash memory arrays. ” [0040] “FTT 103 is configured to store a value in a ‘created’ field and another value in an ‘expires’ field for each page that is referenced in FTT 103 … It should be appreciated that FTT 103 may be implemented at a different level of data storage system 120, e.g., within Flash module 126A.”).

With regard to Claim 11, Mattis in view of Goldberg teaches all the limitations of Claim 1 as described above. Mattis further teaches wherein the hint characterizes the data by indicating one or more of the following: whether or not the data will be updated frequently, a file type for the data, a sequence of logical block addresses associated with the data, whether the data is part of an existing file, whether the data replaces data of an existing file, and whether the data is a copy of a file already stored in the memory (Col. 35 Ln. 10: “If the values of either the reader counter or the writer counter are nonzero, or if the matching block has not been marked as deleted, then the block is a valid previously existing block that cannot be created,” wherien the “reader counter” hint information indicates that the copy of the data is already stored in the memory.).

With regard to Claims 14-19, these claims are equivalent in scope to Claims 1-3, 6 and 8-9 rejected above, merely having a different independent claim type, and as such Claims 14-19 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-3, 6 and 8-9. 
With further regard to Claim 14, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Goldberg reference also anticipates these additional elements of Claim 14, for example, wherein the storage system comprises: 
a controller configured to be in communication with the memory ([0018] “FIG. 9 is a high level flow diagram of the flash management functions and data structures employed by a flash controller in accordance with one embodiment.”).

With regard to Claim 23, this claim is equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claim 23 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1. 

	
Claims 4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mattis in view of Goldberg as applied to Claims 3 and 14 above, and further in view of Hahn et al. (US PGPUB 2019/0155749).
With regard to claim 4, Mattis in view of Goldberg teaches all the limitations of claim 3 as described above. Mattis in view of Goldberg does not teach the log of read commands as described in claim 4. Hahn teaches

 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Mattis in view of Goldberg with the log of read commands as taught by Hahn since “Embodiments of the present technology… can be used to manage relocation in manners that provides for improved write and read performance” (Hahn [0032]).

With regard to claim 21, Mattis in view of Goldberg teaches all the limitations of claim 14 as described above. Mattis in view of Goldberg does not teach the integrated memory configuration as described in claim 21. Hahn teaches
wherein the storage system is configured to be integrated in a host ([0019] “Referring to FIG. 1, the host device 102 stores data into, and retrieves data from, the storage device 120 by issuing write and read commands. The storage device 120 may be embedded in the host device 102”).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage system as disclosed by Mattis in view of Goldberg with the integrated memory configuration as taught by Hahn since the integrated memory configuration is well-known to provide reduced latency between the host processor and the memory system.

With regard to claim 22, Mattis in view of Goldberg teaches all the limitations of claim 14 as described above. Mattis in view of Goldberg does not teach the removable memory configuration as described in claim 22. Hahn teaches
wherein the storage system is configured to be removably connected with a host ([0019] “The storage device 120 … may exist in the form of a card, universal serial bus (USB) drive, or other removable drive, such as a solid state disk (SSD) that is removably connected to the host device 102 through a mechanical and electrical connector.”).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage system as disclosed by Mattis in view of Goldberg with the removable memory configuration as taught by Hahn since the removable memory configuration is well-known to provide improved memory configuration flexibility as this enables the memory to be more easily replaced with another memory having different characteristics dependent upon the host requirements, i.e. a larger capacity or higher bandwidth memory.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mattis in view of Goldberg as applied to Claim 1 above, and further in view of Solganik et al. (US Patent 11,093,408).
With regard to claim 12, Mattis in view of Goldberg teaches all the limitations of claim 1 as described above. Mattis in view of Goldberg does not teach the determining of hint 
wherein the determining is triggered by a determination to perform garbage collection (Col. 6 Ln. 22: “The GC mechanism may also read and or parse the stored TTL metadata and determine whether the cached data element has expired based on the stored, respective TTL metadata value associated with the object. For example, if the TTL represents an already elapsed real-world time (e.g., an elapsed coordinated universal time (UTC)), the GC mechanism may deduce that the cached data object has expired and is currently stale. The GC mechanism may subsequently automatically evict, delete or purge one or more data objects that have been determined as expired.” Col. 6 Ln. 50: “the GC process may include: reading the content of the one or more PBAs; parsing the read data to extract one or more TTL values of respective one or more data objects stored in the one or more PBAs; determining a status of expiration of storage of one or more data objects, as one of expired and non-expired, based on the respective extracted TTL values; and managing storage of the received one or more data objects on PBAs of the storage media, based on the determined status of expiration.”).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Mattis in view of Goldberg with the determining of hint information being triggered by a determination to perform garbage collection as taught by Solganik since “a system and a method for removing or evicting expired and stored cached data objects, while avoiding additional read amplification, write amplification, code complexity and/or network overloading is desired” (Solganik Col. 3 Ln. 25).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattis in view of Goldberg as applied to Claims 1 and 14 above, and further in view of Pletka et al. (US PGPUB 2020/0257621).
With regard to claim 13, Mattis in view of Goldberg teaches all the limitations of claim 1 as described above. Mattis in view of Goldberg does not teach the use of hint information to select a type of target block for garbage collection operations as described in claim 13. Pletka teaches
wherein the hint is used in performing garbage collection to determine whether to move the data to a single-level cell or a multi-level cell ([0033] “the page stripe allocation can be based on the health of the blocks available for allocation and the ‘heat’ (i.e., estimated or measured write access frequency) of the LBA of the write data. Data placement function 310 then writes the write data, associated metadata,” wherein the “heat” information is the “hint” information. [0035] “relocation function 314 issues relocation write requests to data placement function 310 to request that the valid data of the source block or block stripe be written to a new target block.” [0039] “the process proceeds from block 402 to block 404, which illustrates garbage collector 312 selecting a target block 204 into which valid data will be written by the garbage collection process. For example, at block 404, garbage collector 312 may select either an SLC block from the first pool or an MLC/TLC/QLC block from the second pool.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Mattis in view of Goldberg with the use of hint information to select a type of target block 

With regard to claim 20, Mattis in view of Goldberg teaches all the limitations of claim 14 as described above. Mattis in view of Goldberg does not teach the use of three-dimensional memory as described in claim 20. Pletka teaches
wherein the memory comprises a three- dimensional memory ([0025] “Referring now to FIG. 2A, there is depicted a block diagram of an exemplary flash memory module 200 that can be utilized to implement any of the NAND flash memory storage devices 152 of FIG. 1B. Flash memory module 200 includes one or more memory die, each implementing at least one memory array 202 formed of a two-dimensional or three-dimensional array of NAND flash memory cells.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the storage system as disclosed by Mattis in view of Goldberg with the use of three-dimensional memory taught by Pletka since three-dimensional memory structures are well-known to provide improved physical memory density, thereby enabling a larger amount of memory to be provided in a smaller physical area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.